183 F.3d 866 (3rd Cir. 1999)
UNITED STATES OF AMERICAv.ONE TOSHIBA COLOR TELEVISION; TWO ANSWERING MACHINES; ONE HEALTH TECH COMPUTER,Reginald McGlory, Appellant(Pursuant to Rule 12(a), F.R.A.P.)(D.C. Civ. No. 90-cv-00138)UNITED STATES OF AMERICAv.ASSORTED JEWELRY, Reginald McGlory, Appellant(Pursuant to Rule 12(a), F.R.A.P.)(D.C. Civ. No. 90-00370)
NOS. 98-3578 and 98-3579
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Filed July 19, 1999

Before: BECKER, Chief Judge, SLOVITER, MANSMANN GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, and RENDELL, Circuit Judges.

ORDER
Becker, CHIEF JUDGE

1
A majority of the active judges having voted for rehearing en banc in the above appeals, it is


2
ORDERED that the Clerk of this Court list the above cases for rehearing en banc at the convenience of the Court.